Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 16 September 2020. It is noted, however, that applicant has not filed a certified copy of the JP2020-155903 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3 (as shown in Fig. 3 and Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 12, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140186752 A1 (Kinoshita).
Regarding Claims 1, 6, and 12, Kinoshita discloses a reflective mask blank for EUV lithography. Kinoshita discloses a multilayered-reflective-film-provided substrate (paragraph 0020), a reflective mask blank (paragraph 0020), and a reflective mask (paragraph 0053), each comprising a substrate, a multilayered reflective film provided on the substrate, and a protective film provided on the multilayered reflective film (paragraph 0063 and 0071). The protective film is made from a ruthenium compound (paragraph 0076), and is preferably a ruthenium compound containing zirconium, such as RuZr (paragraph 0076). The content of the ruthenium is preferably at least 50 atomic%, implying that the content of the zirconium is preferably no more than 50 atomic% (paragraph 0076). In the cases of the reflective mask blank and reflective mask, Kinoshita also discloses an absorber layer above the protective layer (paragraph 0063).
Regarding Claims 3, 8, and 14, Kinoshita discloses that the protective layer contains nitrogen (paragraph 0037).
Regarding Claim 18, Kinoshita discloses a method for manufacturing a semiconductor device (paragraph 0204). In the method for manufacturing a semiconductor device, the EUV mask disclosed by Kinoshita is se on a reflective exposure apparatus and exposed to EUV light (paragraph 0204). A circuit pattern is then transferred to the substrate (paragraph 0204).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 7, 9-10, 13, and 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over US 20140186752 A1 (Kinoshita) in view of US 20140356770 A1 (Hayashi)
Regarding Claims 2, 4-5, 7, 9-10, 13, and 15-16, Kinoshita discloses an intermediate layer between the multilayered reflective film and the protective layer (paragraph 0152, see also Fig. 3). The intermediate layer acts to prevent diffusion of silicon in the multilayer reflective layer into the protective layer (paragraph 0119). This intermediate layer is thus analogous to the first protective layer of the instant invention. The intermediate layer may contain 60 to 99.8 atomic% ruthenium, 0.1 to 10 atomic% nitrogen, and the balance silicon (paragraph 0152). Thus, both the intermediate layer (corresponding to the lower protective layer) and the protective layer (corresponding to the upper protective layer) of Kinoshita contain nitrogen, and the lower layer may have a greater ruthenium content than the upper layer. However, Kinoshita does not disclose the presence of magnesium, aluminum, titanium, vanadium, chromium, germanium, zirconium, niobium, molybdenum, rhodium, hafnium, or tungsten in the lower layer. Hayashi teaches a reflective mask blank for EUV lithography. The mask taught by Hayashi includes a substrate, with a multilayer reflective layer formed on the substrate, a protective layer on the multilayer reflective layer, and an absorber layer on the protective layer (Hayashi, paragraph 0059). The protective layer is said to contain ruthenium or a ruthenium compound (Hayashi, paragraph 0071), with RuSi and RuNb (ruthenium alloys with silicon and niobium, respectively) being explicitly listed as examples (Hayashi, paragraph 0071). Thus, niobium and silicon are considered equivalents in the prior art when used in ruthenium compounds for protective layers. Kinoshita and Hayashi are analogous art because both references pertain to reflective mask blanks for EUV lithography. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a ruthenium-niobium alloy, as taught by Hayashi, instead of a combination of ruthenium and silicon in the intermediate layer disclosed by Kinoshita because niobium and silicon are known equivalents used in ruthenium alloys for protective layers in masks (see Hayashi, paragraph 0071).
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140186752 A1 (Kinoshita) in view of JP 2009054899 (JP ‘899).
Regarding Claim 11, Kinoshita discloses a mask blank according to instant Claim 6. However, Kinoshita does not disclose an etching layer including chromium on the absorber film. JP ‘899 teaches a reflective photomask blank and method for manufacturing said mask blank. The mask blank taught by JP ‘899 includes a substrate, a multilayer reflective layer formed on the substrate, a protective layer formed on the multilayer reflective layer, a light absorbing layer formed on the protective layer, and a hard mask layer formed on the light absorbing layer (JP ‘899, paragraph 0020 of the English translation). The hard mask layer is used as an etching mask for the light absorbing layer (JP ‘899, paragraph 0039 of the English translation). The hard mask layer may be made of chromium (JP ‘899, paragraph 0044 of the English translation). Kinoshita and JP ‘899 are analogous art because both references pertain to reflective mask blanks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include an etching mask film including chromium on the absorber layer, as taught by JP ‘899, in the mask blank disclosed by Kinoshita because using an etching mask, especially one comprising chromium, can sufficiently protect the light absorption layer from being damaged during the etching process (JP ‘899, paragraph 0039 of the English translation).
Regarding Claim 17, Kinoshita is silent in regards to patterning an etching mask film. JP ‘899 teaches that the hard mask layer (i.e. etching mask layer) is patterned to form an etching mask pattern (JP ‘899, paragraph 0058-0060 of the English translation), and the etching mask pattern is used as a mask to pattern the light absorbing layer (JP ‘899, paragraph 0060-0061 of the English translation). The etching mask is removed using a mixed gas plasma of chlorine and oxygen (JP ‘899, paragraph 0058 of the English translation). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to perform the process steps for manufacturing a reflective mask taught by JP ‘899 to produce a reflective mask from the mask blank disclosed by Kinoshita because these process steps yield a mask with excellent dimensionally accuracy (JP ‘899, paragraph 0061 of the English translation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/20/2022